DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 05 January 2022 as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 103 rejections of the claims have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered allowable when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) because no reference alone or in combination with another reference discloses nor suggests the independent claim limitations and in the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to combine, …receiving a data object at the system, the data object including object data and object metadata related to the data object… …determining a plurality of chunks by dividing the object data into a plurality of data chunks based on a total number of the systems and determining a parity chunk for the plurality of data chunks, wherein: the plurality of data chunks are determined by dividing the object data into a plurality of blocks and inserting individual blocks sequentially into alternate respective data chunks to interleave blocks of the object data in the plurality of data chunks to generate the plurality of data chunks with interleaved blocks of the object data, and the parity chunk is determined from the plurality of data chunks having interleaved blocks by generating a respective block of the parity chunk based on a respective block from each of the data chunks having interleaved data… …sending respective ones of the chunks and at least a portion of the received object metadata to respective ones of the systems… While the primary Condict reference discloses load balancing with respect to assigning write data to nodes, the Condict reference does not disclose determining a number of chunks based on a number of systems.  While the primary Condict reference in combination with the Brasche reference discloses equal distribution of chunks over nodes, the combination of references does not disclose interleaving blocks between chunks.  Finally, the combination of references does not disclose generating a parity chunk based on the data chunks interleaved with blocks as discussed above.  For at least the same reasons, claims 2-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154